COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Pointe West Center, LLC v. It's Alive, Inc. and Shamil Qureshi,
                          Individually, and as agent for, It's Alive, Inc.

Appellate case number:    01-14-00779-CV

Trial court case number: 1022800

Trial court:              County Civil Court at Law No. 1 of Harris County

       It is ORDERED that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Brown.


Date: November 5, 2015